DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
 Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1, 2, 4, 5, and 18-22 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites “such that a continuous active layer which covers each one of said electrodes in said plurality of first and second electrodes as well as said gaps between said plurality of first and second electrodes is provided and such that the first active layer is brought into electrical contact with said plurality of first electrodes and said plurality of second electrodes.” It is unclear if the first active layer is the same as the continuous active layer or separate since the claim appears to recite that a continuous is formed from lamination of the first active layer, however, the recitation of “the first active layer is brought into electrical contact with said plurality of first electrodes and said plurality of second electrodes” appears to also exist after formation 
Claim 2 recites “such that a continuous active layer which covers each one of said electrodes in said plurality of first and second electrodes as well as said gaps between said plurality of first and second electrodes is formed.” It is unclear if this is referring to another continuous active layer or the one previously recited in claim 1.  Appropriate correction and further clarification is required.
Allowable Subject Matter
Claims 1, 2, 4, 5, and 18-22 would be allowable if rewritten or amended to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action.
Bryant discloses a roll-to-roll method of a forming solar cell module by forming a plurality of solar cells interconnected in series wherein the method comprises providing a first substrate with a plurality of stripe-shaped first electrodes with gaps between the first electrodes, a second substrate with a plurality of stripe-shaped second electrodes with gaps between, and a first active layer deposited on either the plurality of first electrodes or the plurality of second electrodes, and wherein the first and second substrates are laminated together. Petritsch discloses that active layers can be used to adhere first and second substrates provided with electrodes to each other. However, none of the prior art contains the entirety of claim 1. In particular, neither Petritsch nor Bryant disclose that a continuous active layer covering gaps between electrodes on the same substrate is formed after lamination from a single discontinuous active layer or 
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DEVINA PILLAY whose telephone number is (571)270-1180. The examiner can normally be reached Monday-Friday 9:30-6:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeffrey T Barton can be reached on 517-272-1307. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

DEVINA PILLAY
Primary Examiner
Art Unit 1726



/DEVINA PILLAY/           Primary Examiner, Art Unit 1726